       Case 4:21-cv-00635-A Document 10 Filed 07/26/21                              Page 1 of 11  U.S. DISTRICT
                                                                                                  PageID     116COURT
                                                                                              NORTHERN DISTRICT OF TEXAS
                                                                                                       FILED

                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                                                                                   Gw2021J
                                                                                              CLERK, lJ.S. DISTRICT COURT

                                       FORT WORTH DIVISION                                       BY---,,.-,----
                                                                                                        Dcmt



NOE PARAMO CASTANEDA,                                         §
                                                              §
                     Movant,                                  §
                                                              §
vs.                                                           §    NO. 4:21-CV-635-A
                                                              §    (NO. 4:19-CR-032-A)
UNITED STATES OF AMERICA,                                     §
                                                              §
                     Respondent.                              §


                                     MEMORANDUM OPINION AND ORDER

            Came on for consideration the motion of Noe Paramo

Castaneda, movant, under 28 U.S.C. § 2255 to vacate, set aside,

or correct sentence by a person in federal custody. The court,

having considered the motion, the government's response, the

reply, 1 the record, including the record in the underlying

criminal case, No. 4:19-CR-032-A, styled "United States v.

Victor Leonel Ortiz Alvarez, et al.," and applicable

authorities, finds that the motion should be denied.

                                                            I.

                                                     Background

           The record in the underlying criminal case reflects the

following:

           On February 6, 2019, movant was named with another in a

one-count information charging him with conspiracy to possess



1
    The reply is attached to a motion to exceed page limit, which the court is granting.
       Case 4:21-cv-00635-A Document 10 Filed 07/26/21                            Page 2 of 11 PageID 117


with intent to distribute 50 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. § 846. CR Doc.' 19. Movant and his counsel

signed a waiver of indictment stating that movant, having been

advised of the nature of the charges, the proposed information,

and of his rights, waived prosecution by indictment and

consented to proceed by information. CR Doc. 24. They also

signed a factual resume. CR Doc. 25. The factual resume set

forth the penalties movant faced,                               the elements of the offense,

and the stipulated facts establishing that movant had committed

the offense. Id.

           On February 22, 2019, movant and his counsel appeared

before the court for arraignment. Movant testified under oath

that: he understood he was charged with conspiracy to possess

with intent to distribute a controlled substance; he intended to

waive indictment and proceed by information; he understood the

constitutional rights he was waiving, which were fully explained

by the court; he had discussed with his attorney how the

sentencing guidelines might apply in his case; he understood

that the court would not be bound by the stipulated facts and

could impose a punishment that might disregard the stipulated



2   The "CR Doc. ~" reference is to the number of the item on the docket in the underlying criminal case, No. 4: l 9-
CR-032-A.
                                                            2
  Case 4:21-cv-00635-A Document 10 Filed 07/26/21   Page 3 of 11 PageID 118


facts or take into account other facts and movant might not be

entitled to withdraw his plea should that occur; he understood

the elements of the offense and admitted that all of them

existed; he understood he faced a sentence of not less than five

years or more than forty; he understood his right to have a

grand jury return an indictment and waived that right; no one

had made any promises or threats to induce him to waive return

of an indictment; the factual resume had been read to him in his

native language and he understood everything in it and had

discussed it with his attorney and was satisfied with her

representation of him; he had no deal, understanding, or

agreement with the government and no one had used any force or

made any promise to induce him to plead guilty; he pleaded

guilty; and, the stipulated facts in the factual resume were

true. CR Doc. 76. The court accepted the guilty plea and waiver

of indictment, finding that they were knowing and voluntary,

supported by an independent basis in fact, and were not the

result of any force,    threats, or promises. Id.

     The probation officer prepared the presentence report

("PSR"), which reflected that movant's base offense level was

38. CR Doc. 33, , 26. He received two-level enhancements for

importation, id. , 27, maintaining a drug premises,          id. , 28,

and unlawful discharge of a hazardous or toxic substance. Id.

                                    3
    Case 4:21-cv-00635-A Document 10 Filed 07/26/21   Page 4 of 11 PageID 119


1   29. He received a two-level decrease for meeting the criteria

of USSG 5Cl.2(a). Id. , 30. He received a two-level and a one-

level decrease for acceptance of responsibility. Id. ,, 36, 37.

Based on a total offense level of 39 and a criminal history

category of I, movant's guideline range was 262 to 327 months.

Id. ,    72. Movant filed objections, CR Doc. 53, and the probation

officer prepared an addendum to the PSR supporting the PSR as

written. CR doc. 40. Movant filed a sentencing memorandum and

request for downward departure or variance. CR Doc. 36.

        The court sentenced movant to a term of imprisonment of 180

months, granting a substantial downward variance. CR Doc. 57; CR

Doc.     The court noted that the sentence was the same one that

the court would have imposed without regard to the rulings the

court could have made as to the objections to the PSR. CR Doc.

77 at 20-21. Movant appealed. CR Doc. 59. His sentence was

affirmed. United States v. Castaneda, 830 F. App'x 754            (5th Cir.

2020).

                                     II.

                           Grounds of the Motion

        Movant asserts three grounds in support of his motion,

worded as follows:

        GROUND ONE: The District Court abused it's [sic]
        discretion, and was without jurisdiction to try movant


                                      4
     Case 4:21-cv-00635-A Document 10 Filed 07/26/21                        Page 5 of 11 PageID 120


        for a [sic] infamous crime without presentment or
        indictment of a Grnd [sic] Jury.

Doc.' 1 at PageID 4 4.

        GROUND TWO: Movant [sic] guilty plea was
        unconstitutionally invalid. There is insufficient
        evidence to establish [sic] the element's [sic] of a
        conspiracy conviction.

Id. at PageID 5.

        GROUND THREE: Counsel's eschewal of the violation of
        the fourth amendment denied Movant due process of law.

Id. at PageID 7.

                                                     III.

                                       Standards of Review

A.      28 U.S.C.         § 2255
        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32    (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"




3The "Doc. "reference is to the number of the item on the docket in this civil action.
4The "PagclD _,, reference is to the page number assigned by the court's electronic filing system and is used
because the typewritten page numbers on the form used by movant are not the actual page numbers and also because
movant attached to the typewritten form a memorandum in support.
                                                       5
     Case 4:21-cv-00635-A Document 10 Filed 07/26/21   Page 6 of 11 PageID 121


for his procedural default and "actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

        Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would,            if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558            (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441    (5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d

515, 517-18     (5th Cir. 1978)).

B.      Ineffective Assistance of Counsel Claims

        To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Stricklandv. Washington, 466 U.S. 668,687              (1984); see also

                                        6
  Case 4:21-cv-00635-A Document 10 Filed 07/26/21    Page 7 of 11 PageID 122


Missouri v. Frye, 566 U.S. 133, 147        (2012).   "[Al court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies." Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter,        562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster, 563 U.S. 170, 189           (2011)   (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282             (5th

Cir. 2000).

                                   IV.

                                Analysis

     As the government notes, all three of movant's grounds are

waived. By his guilty plea, movant waived all nonjurisdictional

                                     7
     Case 4:21-cv-00635-A Document 10 Filed 07/26/21   Page 8 of 11 PageID 123


defects in the proceedings, including ineffective assistance of

counsel, except insofar as the alleged ineffectiveness relates

to the voluntariness of the plea. United States v. Cavitt, 550

F.3d 430, 441      (5th Cir. 2008) (quoting Smith v. Estelle, 711 F.2d

677, 682     (5th Cir. 1983)). Movant does not allege that his plea

was not knowing and voluntary; nor could he. Any such

contention, had one been made, is belied by the record, which

reflects that movant understood fully the charge against him and

the rights he was waiving. Movant's solemn declarations in open

court are entitled to a presumption of verity. Blackledge v.

Allison, 431 U.S. 63, 74        (1977). His factual resume is likewise

entitled to that presumption. United States v. Abreo, 30 F.3d

29, 32    (5th Cir. 1994); Hobbs v. Blackburn, 752 F.2d 1079, 1081-

82    (5th Cir. 1985). Movant's plea was knowing and voluntary and

made with sufficient awareness of the relevant circumstances and

likely consequences. Bradshaw v. Stumpf, 545 U.S. 175, 183

(2005).

        Further, movant defaulted his claims by failing to raise

them on appeal. He has made no attempt to show cause for his

procedural default and actual prejudice resulting from the

alleged errors. Bousley v. United States, 523 U.S. 614, 622

(1998); Shaid, 937 F.2d at 232.



                                       8
    Case 4:21-cv-00635-A Document 10 Filed 07/26/21                             Page 9 of 11 PageID 124


         And, in any event, movant's grounds are wholly conclusory

and unsupported and insufficient to raise any constitutional

issue. Miller, 200 F.3d at 282; United States v. Pineda,                                               988

F.2d 22, 23           (5th Cir. 1993). The memorandum was obviously

written by someone not familiar with the facts of the case,                                                5




making allegations that there was no search warrant, that movant

was not aware of his rights, and the like. The record reflects

that these allegations are not true. See Doc. 8 (citing to the

record to refute the allegations of the memorandum).

         Movant's third ground refers to •eschewal of the violation

of the fourth amendment." Doc. 1 at Page ID 7. 6 In addition, his

memorandum alludes to ineffective assistance based on counsel's

•waiver of Gerstein' hearing," Id. at Page ID 16, •waiver of

initial appearance," id. at PageID 16-17,                                   •waiver of preliminary

hearing," id. at PageID 17-18, and waiver of Fifth Amendment

right to indictment by a grand jury. Id. at PageID 18. Like the

other grounds, these alleged shortcomings were waived by

movant's guilty plea. Cavitt, 550 F.3d at 441; Smith, 711 F.2d

at 682. They do not have merit in any event. Movant references

the lack of a Gerstein hearing, but fails to show that such a



5
  The same can be said for the reply.
6
  Although the third ground itself refers to actions of counsel, the memorandum focuses on the duties of the court
and government. Doc. I at Page!D 29-38.
7
  Gerstein v. Pugh, 420 U.S. 103 (1975).
                                                          9
  Case 4:21-cv-00635-A Document 10 Filed 07/26/21   Page 10 of 11 PageID 125


hearing would have changed the outcome of the proceedings. As a

matter of fact,    the magistrate judge did find probable cause and

ordered movant detained. CR Doc.         9. Movant made his initial

appearance on the date he was arrested. CR Doc. 4. His attorney

was appointed on the same date. CR Doc. 3. Movant signed a

waiver of preliminary examination and consent for magistrate

judge to determine detention based on documents including the

complaint and pretrial services report. CR Doc. 14. Movant

signed a waiver of indictment, CR Doc. 24, after being fully

informed of the nature of the charges, the proposed information,

and of his rights with regard to an indictment. CR Doc. 76. The

waiver was knowing and voluntary and proper. See United States

v. Daughenbaugh,    549 F.3d 1010, 1011-12      (5th Cir. 2008). And,

the record reflects that the search about which movant complains

was conducted pursuant to a warrant. CR Doc. 33,          11   12-14.

                                    V.

                                   Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.    §   2255 be, and is hereby, denied.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2),   for the reasons discussed herein,      the court further

                                    10
 Case 4:21-cv-00635-A Document 10 Filed 07/26/21   Page 11 of 11 PageID 126


ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED July 26, 2021.




                                                     District Judge




                                   11
